DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-14, in the reply filed on 08 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim merely lists the distillation apparatus components without limitations explaining how the components are interconnected and thus the structural interconnections necessary for the apparatus are unclear. 
Regarding claim 3, similar to the analysis above with respect to claim 1, it is unclear how the crystallization apparatus is connected with the distillation apparatus other than being “downstream.” Given that the distillation apparatus is understood (based on the specification/drawings) to have multiple outlet lines, it is unclear in the claim to which outlet line(s) the crystallization apparatus is connected downstream.
Regarding claim 7, the claim sets forth “a process for preparing a purified methylene diphenyl diisocyanate from a crude mixture…performed in a plant in accordance with claim 1.” The claim is indefinite because it fails to recite any active, positive steps delimiting how the process is intended to be carried out in the plant of claim 1. This is analogous to a “use” claim. See MPEP 2173.05(q).
Regarding claim 12, the claimed range of ratio of reflux to condensate is unclear because it does not specify whether it is a ratio based on weight, volume, etc.

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The discussion regarding allowable subject matter is based on the office’s understanding of the intended claim scope (i.e. interconnections of claimed apparatus components being in line with those depicted in the drawings and described in the specification) and contingent upon overcoming the 112(b) rejections accordingly.
The prior art does not disclose or suggest a plant for preparing a purified isomeric monomer from a mixture of different isomeric methylene diphenyl diisocyanate (MDI) monomers comprising a distillation apparatus comprising all of the claimed components, in particular the overhead vacuum system and flow-controlled reflux system as represented in Fig.1, wherein a vapor line from the overhead vapor condenser is connected to the overhead vacuum system via a vacuum line that also connects to the distillation column and a portion withdrawal line of condensed liquid form the overhead vapor condenser is refluxed to the distillation column.
The closest prior art references include:
Bock et al (US 2012/0123153): discloses an apparatus for purifying MDI comprising an evaporator (column 1), a distillation column 2 including structured packing 12, a condenser 8, a storage tank 10, and recirculation line 10 (i.e. “reflux”) (see Fig. 1; [0116]). Bock does not disclose an overhead vacuum system, or the reflux system comprising a heater configured to heat a partial stream of the condensate formed in the condenser up to 190°C.
Sun et al (CN 101003498, machine translation provided herewith): discloses an apparatus comprising a distillation column 1, an overhead vapor condenser with a reflux line, and a vacuum system connected to the gas stream exiting the condenser (see drawing; paragraph bridging pp. 2-3; bridging pp. 3-4; p. 4, paragraph beginning “The invention used in the reboiler”). The vacuum line is not connected to the distillation column, nor is there disclosure about the reflux system being flow-controlled.
These references do not disclose or suggest the configuration of the plant as the office understands to be intended in the claims, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772